323 S.W.3d 37 (2010)
In re: The ESTATE OF Harry Henderson QUALLS, Deceased.
No. ED 93619.
Missouri Court of Appeals, Eastern District, Division Four.
August 31, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 7, 2010.
Application for Transfer Denied November 16, 2010.
Lawrence J. Altman, Corinne N. Darvish, St. Louis, MO, for Appellant.
Joanne S. Wilson, St. Louis, MO, for Respondent.
John S. Steiner, Clayton, MO, Pro Se.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Appellants, the ten alleged paternal siblings[1] of Harry Henderson Quails, ("Decedent"), appeal from the judgment of the trial court dismissing with prejudice any proceedings before it on petition or motion of Appellants because they lacked standing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  The ten paternal siblings include Virginia Lewis, Regina D. Ricks, Emmit Ricks, Elizabeth Denton, Lovie Softley, Patricia Hawkins, Henry Lewis, Alphonso Lewis, Alvin B. Ricks, Sr., and David L. Ricks, Sr.